Citation Nr: 9919125	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-09 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for a right hip disorder.  

Entitlement to an increased rating for residuals of a right 
ankle injury in postoperative (arthrodesis) status, currently 
rated as 20 percent disabling.  

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the right wrist (major).  

Entitlement to an initial compensable rating for left 
saphenous neuropathy.  

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance and/or basic entitlement to necessary adaptive 
equipment.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1980.  

The matter comes to the Board of Veterans Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Portland, Oregon.  

This appeal involves a timely notice of disagreement as to 
the original ratings assigned for the right wrist and left 
saphenous nerve disabilities, by rating action in April 1995.  
The grant of service connection and the 10 percent rating for 
degenerative arthritis of the right wrist was effective from 
April 1, 1993.  The grant of service connection and the zero 
percent rating for left saphenous neuropathy was effective 
from September 7, 1994.  These effective dates are not at 
issue in this appeal.  

The case was remanded by the Board in April 1998 for 
additional medical evidence; special VA rating examinations 
by an orthopedic surgeon and a neurologist to ascertain the 
nature, severity and etiology of left shoulder, right hip, 
and right foot disorders, and the current severity of right 
ankle, right wrist and left saphenous nerve disabilities; and 
for medical determinations as to whether any service 
connected disability caused or aggravated the claimed 
disorders of the left shoulder, right foot, and right hip, to 
include the extent of any aggravation that was shown.  



By rating action in February 1999, service connection was 
granted for left shoulder muscle strain and occasional 
partial subluxations.  This was the extent of left shoulder 
dysfunction shown in relation to the claim for dislocations, 
clavicular fracture, acromioclavicular separation with 
synovitis, and tendonitis.  Service connection was also 
granted for right foot synovitis and traumatic arthritis as 
secondary to service connected residuals of a right ankle 
injury in postoperative (arthrodesis) status.  

Following compliance with the directives in the Board's April 
1998 remand, the case was returned and is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  The claim for service connection for a right hip disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.  

2.  All the evidence necessary for an equitable disposition 
of the veteran's claims for increased ratings and for 
automobile and adaptive equipment has been obtained by VA.  

3.  The residuals of right ankle arthrodesis are manifested 
by ankylosis of the ankle in less than 30 degrees of plantar 
flexion, pain and tenderness.  

4.  Degenerative arthritis of the right wrist is manifested 
by limited but still possible motion in all directions, pain 
and tenderness.  

5.  Left saphenous neuropathy is manifested by sensory loss 
only.  




6.  As currently manifested, the designated right ankle, 
right wrist and left saphenous nerve disabilities have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  

7.  Service connected disabilities are not shown to have 
resulted in loss of use of a hand or a foot so that the 
remaining function of such extremity would be equally or 
nearly equally well served by an amputation and prosthesis.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right hip disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A separate rating of 10 percent for a tender and painful 
scar for residuals of a right ankle injury in postoperative 
(arthrodesis) status is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle injury in postoperative 
(arthrodesis) status have not been met.  38 U.S.C.A. §§ 1155, 
5107(a); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a; Diagnostic 
Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274 (1998).  

4.  A separate rating of 10 percent for a tender and painful 
scar for degenerative arthritis of the right wrist is 
warranted.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.118; 
Diagnostic Code 7804.

5.  The criteria for an evaluation initial evaluation in 
excess of 10 percent for degenerative arthritis of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.21, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a; Diagnostic Codes 
5003, 5010; 5125, 5214, 5215 (1998).  

6.  An initial compensable rating for left saphenous 
neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 
4.21, 4.40, 4.41, 4.45, 4.123, 4.124, 4.124a,  Diagnostic 
Codes 8527, 86527, 8727 (1998).  

7.  Financial assistance in the purchase of one automobile or 
other conveyance and/or basic entitlement to necessary 
adaptive equipment is not warranted.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.350, 3.808, 4.3, 
4.63, 4.124a, Diagnostic Code 8521 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran injured his 
hand sliding into base apparently playing baseball in July 
1969, but it was not specified whether this was his right or 
left hand.  He had difficulty making a fist.  X-rays showed 
no acute fracture but probable post-traumatic changes at the 
navicular.  A volar splint was to be applied.  In September 
1973, he sprained his right ankle playing football.  X-rays 
were negative.  An ace bandage was applied and confinement to 
quarters for a day was recommended.  He was hospitalized in 
September and October 1974 for bilateral ankle instability.  
He underwent Watson-Jones repair on the left.  Such surgery 
on the right was planned 6 months later.  He was hospitalized 
in January and February 1975 for chronic swelling of the 
right ankle and dislocation of the right talus "at will."  
He underwent modified Watson-Jones repair of the right ankle 
for lateral instability.  

The service medical records show that the veteran experienced 
numbness of the right little and ring fingers after an elbow 
injury reported in March 1976.  Probable nerve damage from 
the injury was indicated.  In June 1978, he was seen for 
right ankle pain.  X-rays showed degenerative changes with 
two loose fragments.  Degenerative arthritis was assessed.  
Later in June 1978, he was examined by C. E. Jordan, M.D., 
who reported that he had chronic effusion, synovitis, 
intermittent severe swelling and giving way of the right 
ankle.  He had worn supportive devices ranging from elastic 
strapping to a short leg brace with fixed ankle.  
Instability, pain and a positive Drawer sign of the right 
ankle were indicated.  Ankle fusion was recommended but 
refused.  

Physical Evaluation Board Proceedings dated in March 1980 
reflected instability with an abnormally large amount of 
inversion of the right ankle requiring brace wear.  

On a VA examination in October 1980, the veteran was wearing 
a jointed brace extending just below the right knee with a 
joint at the ankle for stabilization.  Marked inversion of 
the right ankle on passive motion to 45 degrees with the 
ability to walk on heels and toes was shown.  Crepitus was 
not palpable but there was a constant click elicited on the 
lateral aspect of the right ankle on forced inversion.  There 
also was first degree pes planus noted.  There was no 
atrophy.  Deep reflexes were equal and active.  No sensory 
deficits were detected.  Ankle jerks and knee jerks were 
equal and active.  

He walked with a very slight limp, favoring the left lower 
extremity.  There was an 11-inch well healed scar along the 
outer aspect of the right lower third of the leg, extending 
below the malleolus anteriorly to the foot.  X-rays showed 
relaxation of the lateral collateral ligaments of the right 
ankle with increased mobility in the lateral aspect.  There 
was evidence of an old fracture of the tip of the right 
medial malleolus and some spurring between the medial 
malleolus and the adjacent articular margin of the talus.  



There was some mild hypertrophic spurring at the dorsal 
aspect of the talonavicular joint and some spurring of the 
anterior margins of the tibiotalar joint.  The final 
diagnosis was status post Watson-Jones reinforcement 
operation of the right ankle with residual weakness of the 
lateral collateral ligaments of the ankle and mild to 
moderate subluxation of the foot upon the ankle joint to 45 
degrees inversion and mild traumatic arthritis of the ankle.  

On a VA examination in March 1984, a one-half inch lift under 
the right heel leveled the pelvis.  Right foot dorsiflexion 
was to 100 degrees.  There was no flexion contracture of the 
right hip.  Right hip flexion was to 120 degrees.  Abduction 
was to 70 degrees.  Internal rotation was to 25 degrees.  
External rotation was to 25 degrees.  There was a more 
prominent lateral malleolus on the right.  There was 
crepitation of the right ankle on motion.  The right ankle 
had 10 degrees increased inversion than the left.  X-rays 
showed old trauma of the right ankle with a separated tip of 
the medial malleolus and some degenerative changes involving 
the anterior aspects of the talus and navicular.  X-rays of 
the pelvis revealed  minimal degenerative changes of the 
right acetabular rim.  The final diagnoses included old 
sprain "fracture" of the right ankle with degenerative 
changes and traumatic arthritis of the right hip.  

X-rays of the pelvis by VA in July 1990 and June 1991 showed 
no fracture or other bony abnormality.  

During VA hospitalization in March and April 1991 for left 
lower extremity problems, it was shown that the veteran was 
suffering from gross instability, ecchymosis and edema of the 
right ankle.  He was fitted with an ankle foot orthosis for 
right ankle instability and tolerated that well with physical 
therapy.  

X-rays of the pelvis by VA in February 1992 showed no right 
hip change from previous films.  

The veteran was hospitalized by VA in January 1993 with 
severe right ankle degenerative joint disease with pain.  
Computerized tomogram revealed severe degenerative changes 
with multiple loose bodies.  Chronic right wrist pain 
secondary to trauma was noted.  The right ankle was held in 
inversion.  He had slight subtalar motion.  The ankle was 
diffusely swollen and boggy.  He underwent right ankle 
arthrodesis.  

J. M. Robinson, M.D., reported in February 1993 that the 
veteran had a history of right wrist surgery after an injury 
in 1969.  The right wrist motion was limited to 20 percent of 
normal.  The right hip was limited to 50 percent of normal 
motion.  There was swelling of the right wrist joint.  X-ray 
examination of the right ankle revealed three screws from 
talo-tibial articulation fusion.  Severe osteoarthritis was 
seen about the calcaneal navicular articulation.  There was 
an old fracture about the distal fibula.  

VA outpatient treatment records in March 1993 indicate that 
the veteran needed an automatic transmission secondary to 
right ankle arthrodesis.  Cruise control and tilt wheel were 
also listed as modifications due to the right ankle 
arthrodesis.  

Non-VA medical records pertaining to a claim of the veteran 
for Social Security disability benefits show, in April 1993, 
that the veteran reportedly cut some tendons in the right 
wrist several years previously with resultant weakness.  He 
reportedly dropped things and spilled things when he carried 
them in his right hand.  He had trouble holding a pen with 
his right hand.  He wore a brace on his right wrist when he 
was on crutches in order to use crutches.  He reportedly only 
had 20 percent of right wrist motion with decreased grip 
strength.  

VA outpatient treatment records in May 1993 show that the 
veteran had persistent swelling and pain of the right ankle 
and right heel pain.  He also complained of right wrist 
dorsal and radial pain secondary to Canadian crutch use and a 
previous tendon injury.  

The physical examination revealed swelling and tenderness of 
the right ankle in a fixed angle of 10 degrees plantar 
flexion.  Subtalar motion was painless.  The right wrist was 
tender radially, without weakness.  There was dorsal 
radiocarpal tenderness without snuff box tenderness.  X-rays 
showed healing fusion of the right ankle with screws intact.  
The impression was healing right ankle fusion with secondary 
wrist pain from crutches.  

J. R. Shoemaker, D.O., reported in May 1993 that the veteran 
had complaints of right wrist and ankle pain, swelling and 
limitation of motion.  Difficulty handwriting and opening 
jars with his right hand were noted.  Dorsiflexion and palmar 
flexion of the right wrist were to 20 degrees, bilaterally.  
Grip strength was good.  There was no evidence of cyanosis or 
clubbing.  There essentially was no right ankle range of 
motion.  There was no evidence of pre-tibial or ankle edema, 
ulcerations or varicosities.  He brought a right lower 
extremity brace.  He had a 1 inch shortening of the right 
lower extremity.  The neurologic examination revealed no 
nerve, motor, reflex, sensory, or cerebellar abnormality.  
The impressions included status post fusion of the right 
ankle.  

A Social Security disability determination in June 1993 
indicated that there was no range of motion of the right 
ankle and the veteran had an unsteady gait and was unable to 
stand or walk during a two to eight hour day due to fusion 
and arthritis of the lower extremities.  His problems 
involved weight bearing.  There reportedly was no objective 
evidence of upper extremity impairment but a 20 percent of 
normal range of motion of the right wrist was recorded.  

On a VA neurologic examination in September 1994, the veteran 
complained of numbness of the left knee after surgery in 
1979.  He reportedly had had a hyperextension injury of the 
left knee which was surgically repaired in 1979.  Afterwards, 
he had an area of numbness over the anterior leg and foot, 
which had receded to involve the anterior shin.  He was 
described as right-handed.  Grip was 30 pounds on the right 
compared to 90 pounds on the left.  There was some limitation 
of right hip motion termed mild and pain-free.  The right 
ankle was fused.  

Multiple scars were around the right ankle.  He could walk on 
heels and toes with some difficulty due to ankle fusion.  
Tandem was well performed.  Gait was antalgic, requiring 
crutches.  Hopping was symmetrical.  Motor status was normal 
without focal or segmental weakness.  Pinprick sensation was 
intact as was position and vibratory sense.  Light touch was 
unrevealing.  Double simultaneous stimulation and 
stereognosis were unremarkable.  There was sensory loss to 
pinprick in the distribution of the saphenous nerve on the 
anterior left leg (from the knee cap to the mid-tibial 
region).  Deep tendon reflexes were physiological and 
symmetrical except for absent right ankle jerk (fused ankle).  
The impressions included left saphenous nerve neuropathy.  

On a VA bone examination in September 1994, it was expressed 
that the veteran's comfort level allowed operating a car for 
at least 2 hours if it had cruise control.  He could walk or 
stand for about 5 minutes.  He complained of chronic right 
wrist pain, swelling and loss of motion, chronic right ankle 
pain with loss of motion from arthrodesis, and chronic pain 
and loss of motion of the right mid-foot and heel.  He 
reportedly had had a metal fragment removed from the right 
wrist.  He limped on two crutches.  Toe and heel walking was 
termed satisfactory, bilaterally.  

Walking on the medial and lateral borders of the feet was 
poor on the right because of loss of motion.  There was a 
shortness of the right lower extremity by 1.5 centimeters and 
there was a moderate pelvic tilt from this on standing.  
Right wrist motion was to 45 degrees in flexion.  Extension 
was to 30 degrees.  Radial deviation was to 10 degrees.  
Ulnar deviation was to 25 degrees.  Pain accompanied right 
wrist motion.  There was degenerative enlargement of the 
right wrist, especially dorso-radially.  There was a 1.5 
centimeter scar with tenderness in the area.  Carpal tunnel 
signs were negative.  The hand was normal.  Sensation and 
intrinsic muscle functions at the hand were normal.  Right 
hip motion was shown as "0-135" degrees.  Rotation and 
abduction were termed normal.  There was no right hip pain or 
tenderness.  Right ankle movements were painful.  There was 
tibio-talar arthrodesis fused in a position of 12 degrees 
plantar flexion.  



There reportedly was a slight bit of dorsiflexion and plantar 
flexion from the right mid-foot bones.  There was moderate 
right ankle enlargement and tenderness.  Medial and lateral 
surgical scars of the right ankle were termed well healed.  
Mild right heel tenderness was elicited and it was palpably 
normal otherwise.  Arch development was termed average and 
equal.  X-rays reportedly showed advanced degenerative 
arthritis of the right wrist with residuals of trauma, 
moderate degenerative arthritis of the right hip, tibio-talar 
fusion of the right ankle with joint degeneration in the sub-
talar and mid-foot joints.  The diagnoses were expressed as 
history of right wrist trauma with arthritis, pain, 
deformity, and loss of motion, history of right hip pain 
"since military" with arthritis and chronic synovitis, and 
post-tibio-talar arthrodesis of the right ankle with pain, 
loss of motion, and bothersome scarring.  

On a VA examination in September 1995, the veteran stated 
that he developed anterior right hip pain during active 
service.  His operating a car was limited to about an hour 
due to right hip pain, among other symptomatology.  Walking 
was limited to 3-4 minutes and standing was limited to 1-2 
minutes.  Right groin pain was indicated.  There was some 
discomfort in the right hip.  The right ankle joint had 
bothersome pain.  He complained of anterior right hip pain.  
Heel walking was poor on the right due to ankle fusion.  
Right hip motion was shown as "0-105" degrees.  There was 
pain of the right hip on motion.  Rotation and abduction were 
termed satisfactory.  The right hip was nontender.  Total hip 
arthroplasty was termed a possibility on the right in the 
future.  

The veteran was hospitalized by VA in June 1997 for 
progressive right hip pain limiting ambulation to 3 or 4 
blocks and night pain.  He was scheduled to undergo right 
total hip arthroplasty.  The physical examination revealed 
right distal radial styloid enlargement.  His right leg was 
approximately 1 centimeter shorter than the left.  X-rays 
showed osteoarthritis of the right hip.  


On a VA examination of the joints in August 1998, the veteran 
complained of limited walking due to lower extremity joint 
symptoms that were worse at the right ankle and foot.  His 
comfort level reportedly permitted operation of a motor 
vehicle for 2 hours.  Right wrist pain was noted.  There was 
some anterior right hip pain.  Left lower extremity numbness 
reportedly related to left knee surgery.  He had subjective 
feelings of weakness, easy fatigue and poor coordination of 
the lower extremities generally.  He experienced daily flare-
ups of this symptomatology on activity which improved with 
relaxation in a day or two.  

The physical examination showed that he was limping on both 
legs.  He was able to rise on heels and toes.  He could 
stand, but very poorly, on the medial and lateral borders of 
both feet.  This was limited by arthrodesis and pain on the 
right.  Legs reportedly were equal in length.  Right wrist 
flexion was to 45 degrees.  Extension was to 45 degrees.  
Radial deviation was to 10 degrees.  Ulnar deviation was to 
25 degrees.  Pronation and supination were to 90 degrees, 
respectively.  There was moderate pain on right wrist 
movement.  There was a large enlargement of right wrist 
bones, especially in the navicular bone area, which was 
tender.  Right hip motion was termed 0-120 degrees.  

Rotation and abduction were termed normal.  Some mild pain on 
movement was expressed.  The right hip was not tender.  
Lateral surgical scarring was termed well healed.  Right 
ankle dorsiflexion was termed -5.  Plantar flexion was to 20 
degrees.  Inversion was to 15 degrees.  Eversion was to 10 
degrees.  Moderate pain on movement was recorded.  Mild right 
ankle tenderness and swelling were shown.  Severe enlargement 
of the right ankle joint was expressed.  Lateral surgical 
scarring of the right ankle was termed well healed.  Right 
ankle motion was actually in the mid-foot.  The ankle was 
fused in a position of 5 degrees of plantar flexion.  The 
right heel was nontender and normal to palpation.  Numbness 
was found anteriorly in the left knee and medially in the 
left lower leg.  This related to surgical scarring at the 
left knee.  


The VA assessment from the joint examination in August 1998 
was expressed as a history of a right wrist injury during 
active service with surgery and continuing symptoms of pain 
and loss of motion diagnosed as chronic synovitis and 
probable degenerative arthritis.  There was a history of 
right hip pain since about 1982 and status post total hip 
arthroplasty.  Continued mild pain and loss of motion were 
termed very good total hip arthroplasty.  Ligament 
reconstruction of the right ankle during active service was 
reported, with later arthrodesis.  Continued right ankle pain 
was diagnosed as bothersome scarring.  Continued loss of 
motion was diagnosed as arthrodesis.  The left knee and left 
leg areas had some numbness secondary to knee surgery that 
was diagnosed as probably surgical injury to the saphenous 
nerve.  

The VA joint examiner commented in August 1998 that the 
veteran's subjective hip and ankle complaints would cover a 
20 percent decrease in motion of these joints and some flare-
up problems would cover a 25 percent decrease in motion of 
these joints.  The veteran reportedly denied feeling that the 
right hip was bothered by any other portion of his body and 
that it existed in its own right and was not very bothersome.  
No evidence was found that the right hip was aggravated by 
any other disability.  

On a VA peripheral nerve examination in August 1998, the 
veteran's history of left knee hyperextension injury in 1979 
with surgery had been followed by numbness of the left leg 
anteriorly at the knee and below to the foot.  There had been 
some diminution in the size of the sensory loss since 
surgery, with the foot spared and the anterior shin involved 
6 to 8 inches above the ankle.  Aching around the right hip 
and limited movement of the right wrist were also noted.  The 
left knee was termed weak and numb, requiring a brace.  The 
back of the knee was described as painful.  

The physical examination showed that right hand grip was 72 
pounds on the right compared to 115 pounds on the left.  He 
was again described as right-handed.  He was shown to be 6 
feet, 4 inches tall and to weigh 240 pounds.  He was not able 
to stand on one foot unsupported.  Tandem walking was poorly 
performed and gait was careful.  Strength was termed normal 
in all the extremities.  

He reportedly was able to walk on heels and toes without 
difficulty.  There was sensory loss to all modalities below 
the left patella and extending down the shin to 6 to 8 inches 
above the left ankle.  Position and vibration sense of the 
foot was intact.  Degenerative reflexes were not seen.  Deep 
tendon reflexes were physiological and symmetrical in the 
upper extremities.  The left knee jerk was mildly diminished.  
The impression included saphenous neuropathy that had not 
changed since the 1994 examination.  The neurologic examiner 
commented that the saphenous neuropathy was a sensory 
neuropathy with no motor component.  It was termed 
hypesthetic rather than hyperesthetic and added little 
measurable disability or pain.  

Criteria

A service-connected disability is one which was incurred in 
or aggravated by active service, or one which may be presumed 
to have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

If not shown during service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection for a disease or injury not manifested 
during service or within the applicable presumption period 
may still be granted if the evidence establishes the 
veteran's current disability is, in fact, causally related to 
service.  Hensley v. Brown, 5 Vet. App. 155, 158-160 (1993).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 (1998) will be considered to have been incurred under 
the circumstances outlined in that section, even though there 
is no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1998).  

If a veteran was exposed to an herbicide agent during such 
active military, naval, or air service, the following disease 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (1998) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied; chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda, multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.307(e) (1998).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Effective November 7, 1996, presumptive service connection is 
warranted for two additional diseases under § 3.309(e); acute 
and subacute peripheral neuropathy, and prostate cancer.  61 
Fed. Reg. 57,589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure 
during service caused the malady that appears many years 
later"); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
("even though a veteran may not have had a particular 
condition diagnosed in service, or for many years afterwards, 
service connection can still be established"); Godfrey v. 
Derwinski, 2 Vet. App. 352. 356 (1992).  

In McCartt v. West, 12 Vet. App. 164 (1999), it was held 
that, without the requisite active service in Vietnam and the 
establishment of one of the listed diseases, it may not be 
presumed that a veteran is entitled to the in-service 
presumption of exposure to an herbicide agent, i.e., Agent 
Orange.  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical diagnosis), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence or presumption that certain disabilities 
manifest within certain periods are related to service).  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 
5 Vet. App. 91, 93, Lathan v. Brown, 7 Vet. App. 359 (1995).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

If an appellant fails to submit a well grounded claim, VA is 
under no duty to assist him/her in any further development of 
the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); 38 C.F.R. § 3.159(a) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medical and lay evidence, notwithstanding the fact 
that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1998); 
Collette v. Brown, 82nd F.3d, 389 (Fed. Cir. 1996).  However, 
that same law permits that clear and convincing evidence to 
the contrary rebuts any such presumption.  Moreover, it 
remains the duty of the Board as the fact finder to determine 
credibility of the testimony and other lay evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b), 
which relax evidentiary requirements for combat veterans, do 
not absolve the veteran from submitting a well-grounded 
claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected and the secondary condition shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1998).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the claimant shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Even more recently, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In that decision, the concept of the "staging" of ratings 
was discussed, and it was explained that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  However, evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of recovery to date.  

The duration of the initial, and any subsequent, period of 
total incapacity, especially periods reflecting delayed 
union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear-cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  38 
C.F.R. § 4.41.

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Evaluation of the same disability, or the same manifestation 
of a service-connected disability under different diagnoses 
is to be avoided, separate disability ratings are possible in 
cases in which the veteran has separate and distinct 
manifestations of the same injury.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994); 38 C.F.R. § 4.14 (1998).  In assigning 
different disability evaluations, the critical element is 
that none of the symptomatology for the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, 6 Vet. App. at 262.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The Ratings Schedule provides that traumatic arthritis 
established by x-ray findings, is rated the same as 
degenerative arthritis, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (1998).  See Johnson v. Brown, 9 Vet. 
App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

Under 38 C.F.R. § 4.71, Plate II, normal range of ankle 
motion is identified as dorsiflexion of 0 to 20 degrees and 
plantar flexion of 0 to 45 degrees.  

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants a 10 percent evaluation with plantar flexion of less 
than 30 degrees.  A 30 percent rating is assignable when 
plantar flexion is between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
is assignable when in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  

Under Diagnostic Code 5271, when there is limitation of ankle 
motion, a 10 percent rating is assignable when moderate or a 
20 percent rating is assignable when marked.  

Under Diagnostic Code 5273, when there is malunion of the os 
calcis or astragalus, a 10 percent rating is assignable when 
moderate or a 20 percent rating is assignable when marked.  A 
20 percent rating is assignable for an astragalectomy under 
Diagnostic Code 5274.  

When there is ankylosis of the subastragalar or tarsal joint, 
a 10 percent rating is assignable in good weight-bearing 
position, or a 20 percent rating is assignable when in a poor 
weight bearing position under Diagnostic Code 5272.  

For the purpose of rating disability from arthritis, the 
wrist is considered major joints.  38 C.F.R. § 4.45.  

Anatomical ranges of wrist motion for VA purposes are as 
follows: dorsiflexion (extension), 0 to 70 degrees; palmar 
flexion, 0 to 80 degrees; ulnar deviation, 0 to 45 degrees; 
and radial deviation, 0 to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.

Wrist, ankylosis of (major): unfavorable, in any degree of 
palmar flexion, or with ulnar or radial deviation may be 
rated 50 percent.  Any other position, except favorable, may 
be rated 40 percent.  Favorable in 20° to 30° dorsiflexion 
shall be rated 30 percent.  Note: Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
Diagnostic Code 5125.  Diagnostic Code 5214.

The schedule for rating disabilities provides an evaluation 
of 10 percent for limitation of motion of the wrist when 
dorsiflexion is limited to 15 degrees or when palmar flexion 
is limited in line with the forearm. 38 C.F.R. § 4.71a, 
Diagnostic Code 5215. That is the maximum schedular rating 
provided for limitation of wrist motion unless there is 
ankylosis. A 20 percent rating is warranted for favorable 
ankylosis in the 20 to 30 degree position of dorsiflexion of 
the wrist of the minor extremity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Superficial scars poorly nourished, with repeated ulceration 
shall be rated 10 percent.  Diagnostic Code 7803.

Superficial scars, tender and painful on objective 
demonstration shall be rated 10 percent.  Diagnostic Code 
7804.  Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.





Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the nerve involved, with a maximum equal to 
severe, incomplete.  38 C.F.R. § 4.123.  

In addition, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (1998).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8527, 8627, and 
8727, a noncompensable evaluation is warranted for mild to 
moderate paralysis, neuritis, and neuralgia of the internal 
saphenous nerve.  A maximum schedular evaluation of 10 
percent is warranted for severe to complete paralysis, 
neuritis, and neuralgia of the internal saphenous nerve.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which 
is necessary to insure that the eligible person will be able 
to operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  38 
U.S.C.A. § 3902(b)(1).  The term adaptive equipment includes 
that special equipment necessary to assist the eligible 
person to get into and out of the vehicle.  38 U.S.C.A. 
§ 3901.  

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Analysis

Service Connection, Right Hip Disorder

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a right 
hip disorder including as secondary to Agent Orange exposure 
or as an aggravation induced by any service connected 
disability must be denied as not well grounded.  

The service medical records show no complaint, finding or 
diagnosis of any right hip abnormality, even though the 
veteran was repeatedly seen for multiple musculoskeletal 
complaints and treatments.  He is not shown to have ever 
presented any right hip symptomatology during active service.  

The first indication of right hip dysfunction was reported on 
the VA examination in March 1984.  No inservice history was 
recorded on that examination.  X-rays showed right hip 
arthritic change for the first time.  Traumatic arthritis of 
the right hip was diagnosed.  X-ray findings later were 
somewhat conflicting in that they did not show any bony 
abnormality of the pelvis, but joint disease was not 
specifically ruled-out.  Moderate degenerative arthritis of 
the right hip was found on X-ray examination by VA in 
September 1994.  At that time, for the first time, right hip 
pain since service was recorded.  Chronic synovitis of the 
right hip was shown for the first time, as well.  
Nevertheless, the objective medical evidence on the September 
1994 examination showed that the right hip was not painful or 
tender.  

On the VA examination in September 1995, the veteran stated 
that he had developed anterior right hip pain during active 
service.  The findings were inconsistent because it was 
stated on the same examination that there was some right hip 
discomfort, that there was pain on motion of the right hip 
and that the right hip was nontender.  Less than two years 
later, a right total hip arthroplasty was performed for 
progressively disabling right hip pain.  Osteoarthritis of 
the hip was confirmed.  Subsequent clinical records indicate 
ongoing right hip pain.  The VA examination in August 1998 
indicates history of right hip pain since 1982, which would 
have postdated active service by about two years, with a very 
good arthroplasty.  The examiner commented that there was no 
complaint from the veteran or any other evidence that the 
right hip disorder had been aggravated by any other 
disability.  

It is noted that the veteran served in Vietnam and, if he 
developed any specified disease, it would be presumed to have 
been incurred by virtue of his exposure to Agent Orange.  
Also, it appears that he did engage in combat in Vietnam, at 
least to some extent.  This means that his statement by 
itself that he had right hip pain during active service may 
be accepted as consistent with his combat activities.  These 
circumstances, however, do not by themselves amount to a well 
grounded claim for service connection for residuals of a 
right total hip arthroplasty.  The progressive arthritis that 
appears to have eventuated in the arthroplasty on the basis 
of the medical evidence is not a listed disease subject to 
causation by exposure to Agent Orange.  Thus, in light of the 
holding in McCartt, it may not be presumed that he was 
exposed to Agent Orange at all with respect to the right hip 
disorder.  

Similarly, the medical evidence contemporaneous with active 
service and prior to the first finding of right hip 
dysfunction in 1984 does not support the veteran's statement 
of any right hip pain during active service.  Right hip pain 
as reported by the veteran during active service is entirely 
subjective and the objective medical evidence during and 
since active service before 1984 does not support it.  There 
simply is no medical corroboration of any right hip pain 
until long after service.  

The absence of any right hip symptomatology in the whole 
service medical record, which is quite extensive, and 
includes a medical board report on an orthopedic condition, 
the similar absence of any pertinent symptomatology closely 
following active service on the VA examination in 1980, the 
absence of any pertinent medical history recorded when right 
hip arthritis was first found by VA examination in 1984, and 
the most recently recorded history that right hip pain 
developed after service, in 1982, combines to create clear 
and convincing evidence to rebut the veteran's first 
statement in 1995 that right hip pain developed during active 
service that ended some 15 years earlier.  In this 
chronological scenario, the Board does not find that right 
hip pain symptomatic of the current right hip disorder in 
postoperative status credibly arose during active service and 
was continuous thereafter simply on the veteran's late 1995 
statement to this effect.  

There is no question, likewise, that degenerative arthritis 
was not manifested during or within a year following active 
service to support presumptive service connection therefor.  
As has been noted, there is no medical evidence that the 
right hip disorder has been aggravated in any way by any 
service connected disability so as to support secondary 
service connection under 38 C.F.R. § 3.310(a) and the Allen 
case.  

In sum, the Board does not find that a well grounded claim 
for service connection for the right hip disorder has been 
submitted.  There is no medical evidence connecting the 
current disorder to any injury, disease, event or 
circumstance during active service.  In the absence of a well 
grounded claim, the appeal must be denied.  

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim for service 
connection for a right hip disorder.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim of entitlement to service connection 
for a right hip disorder is not well grounded, the doctrine 
of reasonable doubt may not be applied to his case.


Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased disability compensation are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claims.

The veteran has been provided comprehensive evaluations in 
connection with the claims and other records have been 
obtained prior to and as a result of the Board's remand.  The 
pertinent history has been considered and his treatment 
records reviewed.  Having reviewed the development completed 
in this appeal as a result of the 1998 remand, the Board 
believes that the record is adequate for an informed 
determination regarding the disabilities of the right ankle, 
the right wrist and the left saphenous nerve, as well as his 
request for automobile and specially adaptive equipment 
benefits.  

Initial Increased Rating, Right Ankle

The service medical records show sprain and instability of 
the right ankle with a modified Watson-Jones surgical repair 
that apparently was a reinforcement procedure.  Chronic 
effusion, synovitis, swelling and giving way of the right 
ankle requiring a brace were indicated.  This ankle, along 
with the other ankle, disability was instrumental in the 
veteran's separation from active service.  On the VA 
examination in 1980, ligament weakness, dislocation and 
traumatic arthritis of the right ankle were detailed.  Right 
ankle prominence, crepitation on motion, and degenerative 
changes were shown on the 1984 VA examination.  

During VA hospitalization in 1991, the veteran had to be 
fitted for a right ankle orthosis for gross instability, 
ecchymosis and edema.  With the development of severe 
degenerative arthritis, loose bodies and pain as well as 
diffuse swelling and bogginess, with the joint held in 
inversion, right ankle arthrodesis was performed in 1993.  

Following right ankle arthrodesis, severe osteoarthritis with 
three-screw fusion was described.  Persistent swelling and 
pain of the right ankle were described.  Gait and walking 
difficulties were partially attributed to right ankle fusion.  
Chronic right ankle pain was clinically indicated.  Range of 
motion of the right ankle was virtually nonexistent.  The 
fusion position was termed 12 degrees of plantar flexion on 
the 1994 VA examination.  Moderate enlargement and tenderness 
were indicated.  Scarring was described as bothersome.  

On the 1998 VA examination the veteran stated that his worst 
lower extremity symptoms were of the right ankle and foot.  
These symptoms included weakness, easy fatigue and poor 
coordination.  He was limping.  Standing was done poorly.  
Pain on movement, mild tenderness and mild swelling were 
reported.  The right ankle joint was termed severely 
enlarged.  The fusion position was termed at 5 degrees of 
plantar flexion.  Both right ankle pain and "bothersome" 
scarring were clinically described.  

As currently rated, residuals of right ankle arthrodesis are 
rated as 20 percent disabling under Code 5270, for ankylosis 
of the ankle with plantar flexion less than 30 degrees.  
There is no medical evidence that plantar flexion in the 
ankylosed position approximates or exceeds 30 degrees.  In 
fact, the latest examination showed that plantar flexion in 
the fused right ankle was 5 degrees.  Nevertheless, other 
components of right ankle disability include bothersome 
scarring, pain, swelling, tenderness, and joint enlargement.  
Both standing and walking are impaired due to the right ankle 
fusion in addition to other service connected foot and lower 
extremity disablement.  

Under the guidelines in Esteban, the Board finds that the 
bothersome scarring that is painful and tender on objective 
demonstration is deserving of a separate 10 percent 
disability evaluation under Code 7804.  Since there is no 
limitation of motion of the right ankle, it being in a 
postoperative fused status, the DeLuca case permitting a 
rating for additional dysfunction due to flare-ups does not 
apply to the right ankle in this case.  

Initial Compensable Rating, Right Wrist

The service medical records show possible right wrist injury 
in July 1969 and right hand symptoms from an elbow injury in 
March 1976.  Definite right wrist dysfunction was not 
revealed until 1993, when it was related to the 1969 injury.  
A 20 percent loss of motion was noted.  Problems holding 
things in the veteran's right hand, weakness, need for a 
brace and decreased grip strength were indicated.  Tenderness 
and pain were related to crutch use.  The VA examination in 
1994 revealed a grip strength of only 30 pounds, with his 
being right-handed, compared to 90 pounds on the left.  
Painful right wrist motion was described.  There also were 
degenerative enlargement and tenderness in the area of a scar 
of the right wrist.  X-rays revealed advanced degenerative 
arthritis.  

On the VA examination in 1998, right wrist pain was again 
noted.  Flexion and extension were to 45 degrees, 
respectively.  Radial deviation was to 10 degrees.  Ulnar 
deviation was to 25 degrees.  Moderate pain on motion was 
described.  Large and tender right wrist bones were 
indicated.  Right hand grip was at 72 pounds compared to 115 
pounds on the left.  Pain and loss of motion were diagnosed 
as chronic synovitis and degenerative arthritis.  

The right wrist is currently rated as 10 percent disabling 
under Code 5215, which is the maximum rating for limitation 
of motion of the major wrist.  The next higher rating of 20 
percent requires ankylosis.  Nevertheless, it is shown that 
the veteran has pain in the area of scarring of the right 
wrist with enlargement of the wrist bones.  


The Board finds, therefore, that a separate 10 percent rating 
should be assigned under Code 7804, for a painful and tender 
scar on objective demonstration.  No additional limitation of 
motion due to pain, under the guidelines of the DeLuca case, 
would meet or approximate a 20 percent rating assignable for 
ankylosis of the wrist.  The two ratings for limitation of 
motion and for pain and tenderness cover the entire 
demonstrated level of right wrist dysfunction.  

The Board concludes by noting that although the decision 
herein included consideration of the Fenderson decision, the 
veteran has not been prejudiced by such discussion.  Case law 
provides that when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim.  Further, the 
Board has granted a higher rating.  Therefore, the Board does 
not find that the veteran has been prejudiced by this action.   

Increased Rating, Left Saphenous Neuropathy

The clinical evidence of the current severity of left 
saphenous neuropathy since the grant of service connection 
therefor and the assignment of a zero percent rating shows an 
area of numbness over the anterior lower left leg described 
as sensory loss to pinprick in the distribution of the 
saphenous nerve on the anterior left leg from the knee cap to 
the mid-tibial region.  

On the VA examination in 1998, the left knee was termed weak 
and numb, requiring a brace.  Sensory loss extended down from 
the left patella to a point 6 to 8 inches above the left 
ankle.  Degenerative reflexes were not seen.  The left knee 
jerk was mildly diminished.  Saphenous neuropathy reportedly 
had been unchanged since 1994.  It was entirely a sensory 
neuropathy without motor involvement.  The examiner stated 
that left sciatic neuropathy was hypesthetic rather than 
hyperesthetic and added little disability or pain.  

Left sciatic neuropathy is shown to be entirely sensory, 
without motor involvement.  It covers a delimited area 
between the left patella down the leg anteriorly to a point 6 
to 8 inches above the left ankle.  It is not related to or 
inseparable from any other left lower extremity disorder.  
Muscular impairment or even nerve pain is not indicated due 
to this neuropathy.  

Left sciatic neuropathy is currently rated on the basis of a 
sensory only deficit, which, under 38 C.F.R. § 4.124a, is not 
qualifying for more than moderate incomplete paralysis of the 
left sciatic nerve.  Under Code 8527, this qualifies for no 
more than the rating currently in effect, a zero percent 
rating.  The veteran does not allege and the clinical 
evidence does not show more than sensory dysfunction of the 
left sciatic nerve.  Accordingly, the complete evidence 
supports no more left sciatic neuropathy that is not 
compensably disabling.  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disability; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim.  Therefore, 
the Board does not find that the veteran has been prejudiced 
by this action (that is, the application of the Fenderson 
decision in this case).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for left saphenous neuropathy.


Extraschedular Consideration

The Board notes that from the information on file through 
medical history and examination, the veteran's right ankle, 
right wrist and left saphenous nerve disabilities have not 
rendered his disability picture unusual or exceptional in 
nature, shown to in and of themselves constitute marked 
interference with employment, or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding assignment of 
evaluations in excess of the current ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In this 
regard, it is recognized that a total compensation rating 
based on individual unemployability has been granted for the 
overall effect of service connected disabilities on 
employability.  

Automobile & Equipment Benefits

The veteran's entitlement to the automobile and equipment 
benefits he seeks depends on whether or not he suffers from 
loss or loss of use of the hands or feet that has been 
service connected.  What constitutes such losses are 
specifically defined under 38 C.F.R. §§ 3.350, 4.63, 4.124, 
and Code 8521.  While he has considerable disabling service 
connected hand and foot disabilities, loss or loss of use 
thereof is not manifested.  The examinations of record, 
particularly in 1998, have specifically addressed disability 
and remaining function of the hands and feet, to include 
bones, joints, nerves and circulation.  

While the right wrist is affected by degenerative arthritis, 
as discussed and analyzed in detail above, it has not 
resulted in loss of use of the right hand so that it would be 
equally well served by amputation and prosthesis.  The left 
hand shows equal or better function, even though he is right-
handed.  Service connected left hip, left knee, left ankle, 
right knee and right ankle dysfunction has not resulted in 
the loss of use of either foot so that remaining function 
would be equally well served by amputation and prosthesis.  

Service connected disability does not include ankylosis of 
either knee, ankylosis of at least two joints of any 
extremity, or significant shortening of either lower 
extremity.  Likewise, service connected disability does not 
include lower extremity paralysis of the peroneal nerve with 
footdrop.

The service connected right ankle and foot does include ankle 
fusion but the latest examination shows that, with mid-foot 
function, there was some retained plantar flexion, inversion, 
and eversion.  The toes are unaffected and there is no 
demonstrated anesthesia of the right foot.  There is shown to 
be sufficient retained nerve and muscular function of the 
right foot so that it would not be equally or nearly equally 
well served by amputation and prosthesis.  

Since service connected disability does not include loss or 
loss of use of any hand or foot, the threshold requirement 
for assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is not met.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and/or basic 
entitlement to necessary adaptive equipment.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a right hip disorder, 
the appeal is denied.  

An increased rating for residuals of a right ankle injury in 
postoperative (arthrodesis) status is denied.

A separate 10 percent evaluation for a tender and painful 
scar of the right ankle is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  

An increased rating for degenerative arthritis of the right 
wrist is denied.

A separate 10 percent evaluation for a tender and painful 
scar of the right wrist is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  

An increased (compensable) rating for left saphenous 
neuropathy is denied.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and/or basic 
entitlement to necessary adaptive equipment is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

